

116 HR 5470 IH: Housing Opportunities to Mitigate Expenses for Services for our Veterans Act of 2021
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5470IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Ms. Strickland introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve grants awarded by the Secretary of Veterans Affairs for comprehensive service programs to serve homeless veterans.1.Short titleThis Act may be cited as the Housing Opportunities to Mitigate Expenses for Services for our Veterans Act of 2021 or the HOMES for our Veterans Act of 2021.2.Adjustments of grants awarded by the Secretary of Veterans Affairs for comprehensive service programs to serve homeless veterans(a)Elimination of matching requirement(1)In generalSection 2011(c) of title 38, United States Codes, is amended—(A)by striking paragraph (2); and (B)by redesignating paragraph (3) as paragraph (2). (2)ApplicabilityThe amendments made by paragraph (1) shall apply with respect to any grant awarded under section 2011 of title 38, United States Code, on or after the date of the enactment of this Act. (3)Determination of amount of grantOn or after the date that is five years after the date of the enactment of this Act, the Secretary of Veterans Affairs may determine the maximum amount of a grant under section 2011 of title 38, United States Code, which shall be not less than 70 percent of the estimated cost of the project concerned.(4)SunsetSection 4201(b)(2) of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315; 134 Stat. 5009; 38 U.S.C. 2011 note) is amended—(A)by striking Subsection (c)(2) and inserting the following: (A)In generalSubsection (c)(2); and (B)by adding at the end the following new subparagraph: (B)SunsetSubparagraph (A) shall cease to be effective on the date of the enactment of the HOMES for our Veterans Act of 2021..(b)Elimination of property disposition requirements(1)In generalA recipient of a grant awarded under section 2011 of title 38, United States Code, on or after the date of the enactment of this Act for a project described in subsection (b)(1) of such section shall not be subject to any property disposition requirements relating to the grant under subsection (c) or (f) of section 61.67 of title 38, Code of Federal Regulations, section 200.311(c) of title 2, Code of Federal Regulations, or successor regulations. (2)SunsetSection 4201(b)(6) of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315; 134 Stat. 5010; 38 U.S.C. 2011 note) is amended—(A)by striking During and inserting the following: (A)In generalDuring; and (B)by adding at the end the following new subparagraph:(B)SunsetSubparagraph (A) shall cease to be effective on the date of the enactment of the HOMES for our Veterans Act of 2021..